    Case 19-61608-grs      Doc 56  Filed 01/08/20 Entered 01/08/20 16:26:29           Desc Main
                                   Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Gregory Schaaf




     IN RE:                                                       CASE NUMBER 19-61608
       Americore Holdings, LLC and Izard County Medical Center, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 01/08/2020                                                              TIME: 08:30

     ISSUE:
      18 01/06/2020        Motion for Change of Venue for 341 meeting and hearing purposes
                           only to Lexington Division, filed by Americore Health Enterprises,
                           LLC, Americore Health, LLC, Americore Holdings, LLC, Ellwood
                           Medical Center Operations, LLC, Ellwood Medical Center Real Estate,
                           LLC, Ellwood Medical Center, LLC, Izard County Medical Center,
                           LLC, Pineville Medical Center, LLC, St. Alexius Hospital Corporation
                           #1, St. Alexius Properties, LLC, Success Healthcare 2, LLC. Hearing
                           scheduled for 1/8/2020 at 08:30 AM at Lexington Courtroom, 2nd
                           Floor. (Attachments: # 1 Proposed Order) (Irving, James)

     DISPOSITION:
      Granted




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Wednesday, January 8, 2020
                                                   (rah)
